Citation Nr: 9928198	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  97-03 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.  

2.  Entitlement to an evaluation in excess of 10 percent for 
hypertension.  

3.  Entitlement to an evaluation in excess of 60 percent for 
degenerative disc disease of the thoracic spine and lumbar 
spine at T12-L1, L1-L2, and L4-L5.  

4.  Entitlement to an effective date earlier than January 31, 
1995, for the grant of service connection for degenerative 
disc disease of the thoracic and lumbar spine, T12-L1, L1-2.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant retired from the United States Air Force in 
August 1974, with over 27 years active service.  He served in 
the Army of the United States from September 1942 to October 
1946 and in the United States Air Force from October 1950 to 
August 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1995 rating decision of the Department of 
Veterans Affairs (VA) Denver Regional Office (RO).  There the 
RO denied the appellant's claims of service connection for a 
low back disorder and a bilateral knee disorder and the claim 
for a compensable evaluation for his service-connection 
hypertension.  The appellant disagreed with these 
determinations and this appeal ensued.  After testimony at a 
February 1996 hearing, the RO issued a hearing officer's 
decision continuing the earlier determinations.  

In a January 1997 rating decision, the RO granted service 
connection for degenerative disc disease of T12-L1.  A 10 
percent evaluation was assigned effective January 31, 1995.  
In accordance with West v. Brown, 7 Vet. App. 329 (1995) and 
Holland v. Brown, 9 Vet. App. 324 (1996), holding that a 
notice of disagreement on a service connection claim extended 
jurisdiction over down-stream claims such as those for an 
increased rating and an earlier effective date, the RO issued 
a January 1997 supplemental statement of the case concerning 
these issues.  However, the holdings in West and Holland were 
reversed during the pendency of the appeal.  See Grantham v. 
Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (overruling 
West and holding that a notice of disagreement applies only 
to the element of the claim being decided, such as service-
connectedness); Holland v. Gober, 124 F.3d 226 (Fed. Cir. 
1997), rev'd sub nom. Holland v. Brown, 9 Vet. App. 324 
(1996).  As such, the January 1997 grant of service 
connection constituted a full award of that benefit sought on 
appeal.  For this reason, the Board no longer has 
jurisdiction over the service-connection claim.  

The Board has jurisdiction over the earlier-effective-date 
and increased-rating claims only if the appellant files a 
notice of disagreement and perfects an appeal as to each 
issue.  As to the increased-rating claim, the appellant 
expressed disagreement with the evaluation assigned to the 
disability in February 1997.  The RO increased the evaluation 
to 60 percent in a May 1997 rating decision and issued a 
supplemental statement of the case that same month.  The 
appellant's representative then filed an August 1997 
statement that may be considered a substantive appeal.  
Therefore, the appellant perfected an appeal as to the 
increased-rating issue and the Board has jurisdiction over 
that appeal.  

As to the earlier-effective-date issue, after the January 
1997 rating decision assigned an effective date, the 
appellant first expressed disagreement with that 
determination through his representative's August 1997 
statement.  He again discussed the effective date assigned in 
a February 1998 statement.  The RO issued a statement of the 
case in January 1997 listing the law and regulations 
concerning effective dates and a discussion was provided for 
the reason for the denial of an earlier effective date.  
Since the essential elements for perfecting an appeal were 
accomplished, and with the Board being cognizant of the 
changes in the law, the issue of an earlier effective date 
for the grant of service connection for the back disability 
will be addressed.  

As for the appellant's efforts to increase the evaluation 
assigned to the service-connected hypertension, the RO, in a 
September 1997 rating decision, assigned a 10 percent 
evaluation.  In an increased-rating claim, VA is required to 
consider and discuss disability severity with reference to at 
least the next-higher disability rating provided for in VA 
regulations with respect to that disability.  The claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation; therefore, such a claim 
remains in controversy where less than the maximum available 
benefit is awarded, unless the claimant clearly expresses an 
intent to limit the appeal.  AB v. Brown, 6 Vet. App. 35, 38-
39 (1993); Shoemaker v. Derwinski, 3 Vet. App. 248, 253 
(1992).  The appellant and his representative filed 
statements in February and July 1998, but neither statement 
discussed the hypertension claim.  Although the appellant has 
remained silent, the Board cannot interpret that silence 
alone as a clear intent to limit the appeal to a 10 percent 
evaluation.  Since such clearly expressed intent is not 
present, VA is required to consider entitlement to the 
maximum disability rating allowed by law).  AB, 6 Vet. App. 
at 39.  Because the RO failed to issue a supplemental 
statement of the case following the September 1997 rating 
decision that assigned a 10 percent evaluation, the remedy 
for this procedural defect is addressed in the Remand section 
below.  

In a December 1995 substantive appeal, the appellant 
requested a hearing before a traveling Member of the Board.  
In a January 1996 statement, he reiterated his request for a 
travel board hearing.  In July 1997, however, he indicated 
that he no longer wanted a travel board hearing.  As such, he 
has not been scheduled for a travel board hearing.  

For the reasons discussed below, the Board determines that 
the claim of service connection for a bilateral knee disorder 
is well grounded, as is the claim for an evaluation in excess 
of 10 percent for hypertension.  Additional development 
required for these claims are addressed in the Remand section 
of this decision. 


FINDINGS OF FACT

1.  The veteran provided competent evidence linking the post-
service findings of a bilateral knee disorder to service.  

2.  The competent and probative evidence of record does not 
demonstrate that the veteran's service-connected spine is 
ankylosed, or that his disability includes spinal cord 
involvement, that he is bedridden, or that he requires long 
leg braces due to fracture residuals.  

3.  The RO was not in receipt or possession of any evidence 
that can reasonably be construed as a formal or informal 
claim of entitlement to VA benefits based on a back 
disability prior to January 31, 1995.


CONCLUSIONS OF LAW

1.  The claim for service connection for a bilateral knee 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The criteria for a rating in excess of 60 percent for 
degenerative disc disease of the thoracic spine and lumbar 
spine at T12-L1, L1-L2, and L4-L5 are not met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a (1998).

3.  The criteria for an effective date prior to January 31, 
1995, for the grant of service connection for degenerative 
disc disease of the thoracic spine and lumbar spine at T12-
L1, L1-L2, and L4-L5 have not been met.  38 U.S.C.A. §§ 5101, 
5107, 5110(a) (West 1991 & Supp. 1998); 38 C.F.R. § 3.400 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Bilateral knee disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Because the 
appellant served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
arthritis manifest to a degree of 10 percent within one year 
from the date of termination of such service shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the appellant must submit evidence in support of 
a claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible." 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent medical evidence of a current disability, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and competent medical evidence of a nexus, 
or link, between the in-service injury or disease and the 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
See Grottveit, 5 Vet. App. at 93 (in questions of medical 
diagnosis or causation, a well-grounded claim requires 
competent medical evidence of a plausible claim; lay 
assertions of medical causation cannot constitute competent 
medical evidence).  If no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  

As for the claim of service connection for a bilateral knee 
disorder, the evidence of record clearly documents current 
symptomatology affecting both the right and the left knees.  
VA examination in April 1995 showed bilateral chronic knee 
strain with discomfort and limitation of motion and function, 
although x-ray studies only revealed osteoarthritis in the 
right knee.  These findings satisfy the initial element of a 
well-grounded claim.  See Epps, 126 F.3d at 1468; Caluza, 
7 Vet. App. at 506.  

Moreover, the service medical records indicate that the 
appellant complained of pain affecting his knees.  A 
September 1973 service clinical records, prepared in the last 
year of his service, indicated that he had pain above and 
below the knees.  Although examination of the knees was 
within normal limits, and the separation examination in 1974 
was negative, the finding of pain in the knees and the 
appellant's testimony of symptomatology in service, which 
must be presumed true, satisfies the second element of a 
well-grounded claim.  See Epps, 126 F.3d at 1468 and Caluza, 
7 Vet. App. at 506 (second element requires lay evidence of 
incurrence or aggravation in service); Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. App. 19, 21 
(1993) (truthfulness of lay evidence must be presumed when 
determining whether a claim is well grounded).  

As to the third element of a well-grounded claim, the 
evidence does not appear to include a specific medical 
conclusion, by a qualified medical professional, linking the 
current bilateral knee findings to service.  See Epps, 
126 F.3d at 1468 and Caluza, 7 Vet. App. at 506 (second 
element requires lay evidence of incurrence or aggravation in 
service); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (medical testimony must be provided by a witness 
qualified as an expert by knowledge, skill, experience, 
training, or education).  However, a claim may be well 
grounded if there is a continuity of symptomatology between 
service and current disorder, and the disorder, or 
manifestations thereof, are of a nature in which the veteran 
is competent to provide evidence.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  See 38 C.F.R. § 3.303(b).  In this 
case, the record shows knee symptomatology in 1977, 1981, 
1983, 1988, and 1995.  The veteran is competent to provide 
statements as to the ongoing painful manifestations from 
service to the present, and he described pain from the time 
of service.  These findings, which must again be presumed 
true for purposes of this analysis, illustrate a continuity 
of bilateral knee symptomatology from service, ending in 
1974, through 1995, thereby rendering the claim well 
grounded.  

Because the claim is well grounded, VA has a duty to assist 
the appellant in further development of the claim.  
38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81.  The 
actions necessary to comply with that obligation are 
addressed in the Remand section of this decision.  

Degenerative disc disease of the thoracic spine and lumbar 
spine at T12-L1, L1-L2, and L4-L5

When a veteran is awarded service connection for a disability 
and subsequently appeals the initial assignment of a rating 
for that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  In the instant case, 
there is no indication that there are additional records 
which have not been obtained and which would be pertinent to 
the present claims.  The Board notes that the appellant 
informed the examiner at an April 1995 VA examination, and 
also testified at his February 1996 hearing, that he had 
consulted a chiropractor.  Apparently, he provided to the 
hearing officer x-ray studies without written narratives 
explaining the results.  The RO sent those x-rays to a VA 
medical facility and received radiological reports explaining 
the results of the x-ray studies.  While the RO has not 
attempted to obtain complete copies of the records prepared 
by the chiropractor, if any, it is not indicated that such 
records would be relevant to the issue on appeal.  That is, 
the information provided by the contemporaneous x-rays 
reveals sufficient information on which to apply the rating 
criteria.  Thus, no further development is required in order 
to comply with VA's duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

In this case, the veteran's back disability is evaluated as 
60 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (1998).  The assigned 60 percent is the schedular 
maximum under 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
pertaining to intervertebral disc syndrome.  

With respect to functional loss due to pain, see 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1998); DeLuca v. Brown, 8 Vet. App. 202 
(1995), an increased percentage on that basis is not 
warranted where, as here, the veteran is in receipt of the 
maximum schedular evaluation based on consideration of 
limited motion, to include under Diagnostic Code 5293.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997) and VAOPGCPREC 
36-97 (December 12, 1997).  

The Board recognizes that the Schedule provides for a higher 
evaluation, a 100 percent evaluation, for spinal disability 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5285 and 5286 
(1998).  38 C.F.R. § 4.71a, Diagnostic Code 5286 pertains to 
ankylosis.  Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Shipwash v. Brown, 8 Vet. App. 218, 221 
(1995) [citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th 
ed. 1988) at 91]; see also Lewis v. Derwinski, 3 Vet. App. 
259 (1992).  

Service department records of January 1978 show that 
lumbosacral disease was suspected with regard to the 
veteran's right thigh numbness complaints.  An x-ray revealed 
bilateral spondylolysis with minimal spondylolisthesis; 
previous compression of T-12; degenerative disk disease, 
extensive degenerative changes.  In February 1978, the 
veteran was referred to the orthopedic clinic for low back 
pain.  Physical examination was within normal limits.  An x-
ray revealed 1st degree spondylolisthesis.  In October 1986, 
the pertinent assessment was history of numbness with 
intermittent right L1-2 region with associated obliteration 
of L1-2 intervertebral disc region on x-ray.  An August 1990 
bone scan revealed changes of the lumbar spine most 
consistent with degenerative and/or arthritic change.  

Service department treatment records of March 1994 show that 
the veteran was treated for complaints of back pain of 2 
days' duration.  The pain radiated to the left leg.  The 
assessment was sciatica.  In December 1994, severe 
degenerative joint disease and multilevel disc space 
narrowing of the lumbosacral spine were shown.  

The veteran was referred to an orthopedic specialist on 
January 31, 1995 for complaints of low back pain.  
Degenerative joint disease and radiculopathy were found.    

The veteran was afforded a VA examination in April 1995.  The 
veteran reported that he had some hard landings when he flew 
in the military.  He reported having had many years of back 
pain beginning in the 1960's.  Since October 1994, the pain 
had been continuous.  He described the current pain as 
constant and keeping him awake at night.  The veteran did go 
to a health club to perform calisthenics.  For the preceding 
3-4 years, he did them inside the sauna so that the warmth 
kept his muscles loose.  

Physical examination showed 95 degrees of forward flexion and 
30 degrees of extension.  A VA x-ray of April 1995 showed 
advanced degenerative disk disease with virtual obliteration 
of the disk space at the L4-L5, L2-L1 and T12-L1 disk spaces.  
Vacuum disk phenomena were present at all levels.  The 
pertinent diagnosis was chronic mid/lower back strain with 
mechanical low back pain.   

The veteran testified at a hearing at the RO in February 
1996.  Following the hearing, the hearing officer continued 
the denials.  

A VA physician interpreted private x-rays in May 1996.  The 
physician noted that since August 1990, the L4-5 disk space 
had markedly narrowed and vacuum disk is present.  Diffuse 
anterior osteophytes and disk space narrowing at T12-L1 and 
L1-2 were demonstrated.  Calcification of the annulus at L2-3 
with preserved disk space and a pars interarticularis defect 
at L5-S1 were unchanged.  Radiopacity in the spinal canal was 
consistent with residual Pantopaque from a previous 
myelogram.   

A service department x-ray of the lumbar spine dated in 
January 1997 indicates that the degenerative changes did not 
appear significantly changed from prior examination.  

The veteran was afforded a VA examination in February 1997.  
Physical examination revealed a reasonably well preserved 
motion of the low back.  There was a mild loss of the lumbar 
lordosis.  The thoracic spine range of motion was estimated 
by the lumbosacral spine range of motion.  The diagnosis was 
degenerative disc and degenerative joint disease of the 
thoracolumbar spine, diffuse and advanced with pain and 
sciatica.  

With regard to the veteran's claim for a higher evaluation 
for the back disorder, the Board has carefully considered the 
evidence of record.  The veteran, although severely limited 
in lumbar motion, is able to move his spine; thus, 
application of Diagnostic Code 5286 is not warranted.  That 
is, there is no ankylosis demonstrated.  Nor is there any 
competent evidence that the veteran's lumbar disability is 
manifested by spinal cord involvement, or that such results 
in the veteran being bedridden or requiring the use of long 
leg braces.  38 C.F.R. § 4.71a, Diagnostic Code 5285.  In 
fact, the veteran has indicated that he is able to perform 
calisthenics on a regular basis.  Absent evidence requisite 
of the pertinent criteria, assignment of a schedular 100 
percent evaluation is not warranted.

The Board must also consider whether separate ratings are 
appropriate for the various manifestations of the low back 
disability.  Diagnostic Code 5293, which does not expressly 
refer to limitation of motion, has been held to involve 
limitation of range of motion.  VAOPGCPREC 36-97 (December 
12, 1997).  Since a separate rating must be based upon 
additional disability, to assign a separate rating for the 
veteran's disorders of the thoracic/lumbar spine would 
violate the regulations prohibiting the pyramiding of various 
diagnoses of the same disability.  38 C.F.R. § 4.14 (1998); 
see VAOGCPREC 23-97; see also Esteban v. Brown, 6 Vet. App. 
259, 261 (1994) (a separate rating may be granted for a 
"distinct and separate" disability' that is, "when none of 
the symptomatology...is duplicative...or overlapping.").

The Board also notes that the concept of "staged ratings" 
was presented in a recent Court case and may be applicable in 
certain claims in which an appeal arises from the initial 
rating of the service-connected disability.  In this case, at 
no time does the evidence demonstrate that the veteran had 
ankylosis or fracture residuals so as to warrant a 100 
percent schedular rating.  Consequently, while the RO did not 
have the opportunity to review the veteran's case in light of 
Fenderson, there is no due process violation.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999);Bernard v. Brown, 4 
Vet.App. 384 (1993).  


Effective date earlier than January 31, 1995, for the grant 
of service connection for degenerative disc disease of the 
thoracic and lumbar spine, T12-L1, L1-2

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (1998).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (1998).  

The VA is considered to have constructive notice of medical 
records in VA's possession.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  The doctrine of "constructive possession" 
of VA records laid out by the United States Court of Appeals 
for Veterans Claims (Court) in Bell v. Derwinski, 2 Vet. App. 
611 (1992) is not applicable prior to Bell, which was decided 
in 1992.  See Lynch v. Gober, 
10 Vet. App. 127 (1997).  

In general, the effective date of an evaluation and award of 
compensation will be the date of the receipt of a claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  Regulations further provide that 
for claims received on or after October 1, 1984, direct 
service connection may be granted on the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service; otherwise, date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2) (1998).  

The veteran's original application for compensation benefits 
was received in September 1974.  He claimed service 
connection for kidney stones and hypertension.  A subsequent 
rating decision granted service connection for those 
disabilities.  

The RO received the veteran's application for compensation 
for mid and lower back pain in February 1995.  A rating 
decision of January 1997 granted service connection for 
degenerative disc disease of the thoracic spine and lumbar 
spine at T12-L1, L1-L2, and L4-L5, effective January 31, 
1995.  The RO accepted an outpatient treatment report of 
January 31, 1995, as an informal claim and noted that a 
formal claim was received within a year of that date.  

The veteran contends that moderate degenerative disc disease 
was demonstrated as early as 1971, and that service 
connection should be granted from the time of discharge from 
service.  The relevant law, however, does not provide a basis 
on which to grant an earlier effective date based on these 
contentions.  In order to constitute a claim, whether formal 
or informal, the communication must be in writing and it must 
request a determination of entitlement or evidence a belief 
in entitlement to a benefit.  38 C.F.R. § 3.1(p).  If an 
informal claim, it must also identify the specific benefit 
being sought.  38 C.F.R. § 3.155(a).

It is clear from the record that the veteran did not seek 
compensation benefits for his back until February 1995 when 
his application was received.  Although 38 C.F.R. § 3.157(b) 
indicates that receipt of a report of VA or uniformed 
services examination or hospitalization can constitute an 
informal claim, and that the date of examination or 
hospitalization will be accepted as the date of receipt of 
the claim, this provision only applies after service 
connection has been established for the relevant disability.  
Service connection had not been established for a back 
disorder prior to his claim in 1995.  Therefore, an 
examination report arising from earlier treatment at a 
service department facility cannot be accepted as an informal 
claim. See Crawford v. Brown, 5 Vet. App. 33 (1993) (a formal 
claim for VA medical treatment does not constitute an 
informal claim for disability compensation benefits).  A 
review of the evidence does not show that the veteran 
expressed any intent to file a claim for compensation 
benefits for the back any earlier than the effective date 
assigned by the RO.  

Consequently, the Board finds no legal basis on which to 
grant an earlier effective date for degenerative disc disease 
of the thoracic spine and lumbar spine at T12-L1, L1-L2, and 
L4-L5. 



ORDER

The claim for service connection for a bilateral knee 
disorder is well grounded.  

A schedular evaluation in excess of the currently assigned 60 
percent for degenerative disc disease of the thoracic spine 
and lumbar spine at T12-L1, L1-L2, and L4-L5 is denied.

An effective date prior to January 31, 1995, for the grant of 
service connection for degenerative disc disease of the 
thoracic spine and lumbar spine at T12-L1, L1-L2, and L4-L5 
is denied.


REMAND

Regarding the hypertension claim, that claim remains in 
controversy despite the grant of a 10 percent evaluation.  
See AB, 6 Vet. App. at 39.  See also Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992) (contention of an increase in 
disability severity renders claim well grounded).  Only a 
veteran may withdraw a timely notice of disagreement or 
substantive appeal by express written consent.  38 C.F.R. 
§ 20.204(c) (1995).  After the September 1997 rating 
decision, the RO did not issue a supplemental statement of 
the case concerning the issue.  This claim will also be 
remanded for this reason.  38 C.F.R. §§ 19.31, 20.302; 
Godfrey, 7 Vet. App. at 408-10.

As to the well-grounded claim of service connection for a 
bilateral knee disorder, VA's duty to assist extends to 
affording the appellant an examination to address the 
etiology of this claimed disability.  

The case is REMANDED for the following development:

1.  The RO should request that the 
appellant supply the names and addresses 
of any individuals or treatment 
facilities that have treated him for 
hypertension and a bilateral knee 
disorder since February 1996.  After 
securing any necessary releases, the RO 
should obtain complete clinical records 
of such treatment and associate them with 
the claims file.  

2.  The RO should schedule the appellant 
for a VA orthopedic examination to 
determine the nature and etiology of the 
claimed bilateral knee disorder.  The 
claims folder and a copy of this REMAND 
must be made available to the physician 
for review in conjunction with the 
examination.  The examiner should obtain 
all pertinent history concerning the 
claimed disorder.  All necessary tests 
and studies should be accomplished, 
including x-ray studies.  The report of 
examination should contain a detailed 
account of all manifestations of the 
disability found to be present.  The 
examiner should provide an opinion as to 
the degree of probability that any 
current knee disorder found is causally 
related to the knee problems in service.  

3.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
Based upon that review, the RO should adjudicate the claim 
for an evaluation in excess of 10 percent for hypertension 
with respect to 38 C.F.R. § 4.100 to 4.104 (1997) and 
amendments to those regulatory provisions found at 62 Fed. 
Reg. No. 238, and the claim of 65,207-24 (December 11, 1997) 
and the claim of service connection for a bilateral knee 
disorder. 

If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	M. Sabulsky
	Member, Board of Veterans' Appeals







